Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
KR 10-1563878 and KR 10-1797366 cited in the information disclosure statement filed 23 July 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the provided English abstracts are of such a por quality they are illegible.  They have been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The disclosure is objected to because of the following informalities: 
Page 20, line 22 through page 21, line 10 states the second semiconductor included gallium and then discusses the mole ratio of gallium to indium. It is unclear if the discussed indium is in the second semiconductor, if it is the first semiconductor as discussed in lines 17-20 on page 4, if it is in the third semiconductor or if it is the total amount of indium in the quantum dot. Page 21, line 20 through page 22, line 4 discusses the mole ratio of the Group III element to the Group VI element. It is unclear if this mole ratio is that for the Group III-VI compound, or if it is the mole ratio of the Group III element of the III-VI compound to the Group VI element of the Group II-VI element, as taught on page 4, lines 14-17. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 21 recites the limitation "the Group II-VI compound".  There is insufficient antecedent basis for this limitation in the claims nor in claim 1 from which both of these claims depend. The first teaching that the claimed quantum dot includes a Group II-VI compound is in claim 2.
Claim 22, which depends from claim 1, is indefinite since it teaches the mole ratio of gallium to indium, but there is no teaching in claim 1 that the taught Group III element in either of the taught Group III-VI compound or Group III-V compound contains indium. In addition, this claim is indefinite since it is unclear if the discussed indium is in the second semiconductor, if it is the first semiconductor if it is in the third semiconductor or if it is the total amount of indium in the quantum dot.
	Finally, claim 37 is indefinite since it depends from claim 40 and the device of claim 40 would not be expected to contain an electron auxiliary layer. It is believed this claim should depend from claim 35 since the specification teaches the device of claim 35 can contain an electron auxiliary layer.
Claim Interpretation
	Claim 37 is being interpreted for the art rejections as if it had the correct dependency to claim 35.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9-11, 13-15, 23, 30, 31, 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9 and 20 of copending Application No. 17/546,882 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach a quantum dot comprising a core comprising gallium containing Group III-V compound, a first shell comprising a first compound and a second shell comprising a second compound where the first compound can be a Group III-VI compound and the second compound can be a Group II-VI compound. Copending claim2 teaches the gallium containing Group III-V compound is InGaP. Co-pending claim 3 teaches the Group II-VI compound can be ZnS, ZnSe, ZnTe or a combination thereof and the Group III-VI can be GaSe, GaTe or a combination therefor. Copending claim 7 teaches the claimed quantum dot has quantum efficiency of 90% or greater. Copending claim 9 teaches the claimed quantum dot has a full width at half maximum of 40 nm or less. Copending claim 20 teaches an electronic device comprising the quantum dot of copending claim 1. The quantum dots of copending claims 1, 3, 7 and 9 suggest the quantum dots of claims 1, 2, 9-11, 13-15, 23, 30, 31 and 43 and the device of claim 42 of this application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 12-14, 23, 30, 31, 35-37 and 42 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 108929691.
This reference teaches quantum dots and exemplifies quantum dots having the structure of InP/In2S3/ZnS and In(Zn)P/In2S3/ZnS. These quantum dots meet the requirements of claims 1, 2, 8, 9, 12-14 and 23. The quantum dot of example 1 has a quantum efficiency of 80% and a full width art half maximum of 40. These values fall within those of claims 30 and 31. The reference teaches the quantum dot is used in optoelectric devices, which anticipates the device of claim 42, such as an organic semiconductor light emitting diode, which has the structure of claim 35-37. Therefore the reference teaches the claimed quantum dots and devices. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-15, 23, 32, 33, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2009/0230382.
This reference teaches a quantum dot having the structure of core/shell1/shell2, where the core is a Group III-V compound. Shell 1 can be a Group III-VI compound and shell 2 can be a Group II-VI compound (para 19). The core can be InP (para 25-26). Paragraphs [0027]-[0028] teaches the Group III-VI compound can be a gallium chalcogenide, such as GaS, GaSe, GaTe, Ga2Se3 or Ga2Te3, or a compound of In2Se3, In2S3 or In2Te3. Thus the reference teaches claimed second semiconductor nanocrystal. Pargraph [0029] teaches the Group II-VI compound can be a zinc chalcogenide, such as ZnS, ZnSe, ZnTe or ZnSSe. Thus the reference suggests the claimed quantum dot. 
Paragraphs [0045]-[00347] teaches a quantum dot-polymer composite comprising a polymer matrix having a plurality of the taught quantum dots dispersed therein. The polymer can be a silicone, a methyl methacylate polymer or a vinyl polymer. Paragraphs [0042]-[0043] teaches electronic devices comprising the taught quantum dots. The reference suggests the claimed quantum dots, the claimed composite and the claimed device.
Allowable Subject Matter
Claims 3-7, 16-19, 24-29 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 38-41 are objected to as referring to a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion in the cited art of record of a quantum dot comprising a core comprising a first semiconductor nanocrystals, a first shell comprising a second semiconductor nanocrystal comprising a Group III-VI compound disposed in the core and a second shell comprising a third semiconductor nanocrystal on the first shell having the composition, structure and/or properties of at least one of claims 3-7, 16-22, and 24-29.	There is no teaching or suggestion in the art to add metal oxide particulates to the taught quantum dot-polymer composite. Finally, the device of claims 38-41 is not taught or suggested by the cited art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/13/22